Citation Nr: 1307717	
Decision Date: 03/07/13    Archive Date: 03/11/13

DOCKET NO.  07-40 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from March 1982 to July 1982, from December 1990 to April 1991, and from February 2004 to December 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In March 2012, the matter was remanded to the RO for a VA examination.  The case was returned to the Board, and again remanded for an adequate VA examination in August 2012.  

The Veteran testified at a January 2012 video conference hearing held before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.


FINDING OF FACT

Chronic lumbar strain was incurred in active service.  


CONCLUSION OF LAW

The criteria for service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2002), 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012). 



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Certain chronic diseases, to include arthritis, may be presumed to have been incurred in service if manifested to a compensable degree within one year after separation from service.  38 C.F.R. §§ 3.307, 3.309(a).

The Veteran is seeking service connection for a low back disability.  She contends that her current low back disability is the result of in-service injuries.

The Veteran had three periods of active duty.  Service treatment records from the first period of active duty, dated from April 1982 to June 1982, reflect complaints of low back pain after falling off of the obstacle course during basic training and landing on her back.  An April 1982 record notes the bilateral lumbar region was tender to touch and the assessment was mechanical low back pain.  A July 1982 record of acute medical care reflects complaints of a back problem.  The August 1982 separation examination report notes low back pain since the prior week.  

An October 2000 post-service private record reflects complaints of low back pain and "inflammation arthritis" was noted.  

Service treatment records associated with the third period of active duty include a November 2004 treatment report reflecting complaints of intermittent back pain for the past year.  Records, dated in December 2004 and February 2005, noting complaints of back pain reflects impressions to include questionable degenerative joint disease.  

In January 2006, a month after her discharge from service, the Veteran filed her claim seeking service connection for a low back disability.  During the January 2012 video conference hearing, the Veteran testified that she has had low back pain since her period of military service in 2004 to the present.

The Veteran is competent to report her symptoms.  Lending credibility to her assertions is not only the documented findings during service but also the documented complaints/findings immediately after her third period of active duty to the present.  Consistent with her assertions is a January 2006 VA treatment record reflecting complaints of low back pain, as well as a December 2008 record noting complaints of intermittent, mild lower back pain for which she was doing stretching and exercises.  

The October 2012 VA examiner diagnosed chronic lumbar strain noting the Veteran was treated for chronic low back pain during active service and that it was evident from the documentation to be in large part to be due to either one or both of the in-service falls.  Although the examiner determined that the osteopenia shown on a January 2012 VA bone density examination is not related to the chronic lumbar strain, and noted no functional impairment due to the chronic lumbar strain, the degree of impairment is for consideration in the initial evaluation assigned.  

The competent evidence as to whether chronic lumbar strain is related to active service is, at least, in equipoise.  Resolving doubt in the Veteran's favor, service connection for a low back disability is warranted.  




ORDER

Service connection for a low back disability is granted.  



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


